Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2022.
Applicant’s election without traverse of invention group II in the reply filed on September 27, 2022 is acknowledged.
On further consideration, the restriction requirements set forth in prior office have been modified as following invention groups II (claims 7-12) and III (claims 13-18) are combined into one group (II) as “strength” herein would read on muscle strength, which is part of the muscle function. Claims 19-21 (groups IV and V) are treated as linking claims which linking claims.
Claims 19-21 link(s) inventions group I and group II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 19-21.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 The claims have been examined insofar as they read on elected invention.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11173167. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘167 claims a method of improving muscle function, particularly, strength, in a elderly human in need thereof comprising the steps of administering to said elderly human a composition comprising a combination of from about 0.5 g to about 30 g of β-hydroxy-β-methylbutyrate (HMB) and Vitamin D in an amount sufficient to raise blood levels of Vitamin D to at least 30 ng/ml, wherein upon said administration of said combination of HMB and Vitamin D to the elderly human, wherein the human is not required to exercise. The HMB may be free acid or calcium salt. As to claim 21, note, not using much amino acid in the method would have been obvious as there is no requirement for amino acid. Further, it would have been obvious to use the method for treatment of those elder human who is no capable exercise as the method do not require exercise. 

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rathmacher et al. (US 8,815,280 B2), in view of Harrington (“Vitamin D: What level is normal vs optimal?” 2018 ,https://www.zrtlab.com/blog/archive/vitamin-d-reference-ranges -opimal/) and Osuka et al. (“Effect of resistance training and/or beta-hydroxy-beta-methylbutyrate supplementation on muscle mass, muscle strength and physical performance in old woman with reduced muscle mass: protocol for a randomized, double -blind, placebo-controlled trial,”   BMJ Open 2019;9:e025723. doi:10.1136/bmjopen-2018-025723).
Rathmacher et al. teach a composition comprising .beta.-hydroxy-.beta.-methylbutyrate (HMB) (about 0.5 g to about 30 g) and Vitamin D (an amount sufficient to raise blood levels of vitamin D to at least about 25ng/ml), and methods of using a combination of HMB and Vitamin D to improve muscle mass, strength, or functionality. The HMB may be in the form of free acid, or pharmaceutically acceptable salts, particularly, calcium salt. See, col. 1, lines 11-15, and the claims. Rathmacher et al. further reveals that HMB has been known for promoting retention in human, increasing lean tissue, and treating diseases-associated wasting. (col. 1, lines 20-33). Supplements of HMB has been known for increasing muscle mass in elderly person. (col. 1, lines 36-40). HMB is superior to leucine in enhancing muscle mass and strength. The optimal effects of HMB can be achieved at 3.0 grams per day, or 0.38 g/kg of body weight per day, while those of leucine require over 30.0 grams per day (3) (col. 1, lines 48-51); It has been confirmed that HMB inhibits muscle proteolysis in human (col. 2, lines 4-9). Studies in humans have also shown that dietary supplementation with 3 grams of CaHMB per day plus amino acids attenuates the loss of muscle mass in various conditions such as cancer and AIDS. (3, 4, 26, 34, 39, 40) A meta-analysis of supplements to increase lean mass and strength with weight training showed HMB to be one of only 2 dietary supplements that increase lean mass and strength with exercise (34). More recently it was shown that HMB and the amino acids arginine and lysine increased lean mass in a non-exercising, elderly population over a year-long study. (col. 2, lines 55-64). Rathmacher et al. also reveals that deficiency of vitamin D has been known to be associated with declines of muscle strength, muscle mass. Vitamin D could act through several mechanisms of cellular function and neural interaction to improve overall muscle strength and function. See, particularly, col. 3, line 55 to col. 5. Line 25. 
Rathmacher et al. do not teach expressly to administering the composition to a non-exercising human nor raising the vitamin D level to at least 30 ng/ml.
However, Harrington teach that while normal range of vitamin D level has been known as 20-80 ng/ml, according to most standards, the sufficient value for vitamin D are between 30 and 60 ng/ml. Furthermore, for those with chronic conditions like diabetes, autoimmune disease, or cancer, it’s not unusual for a provider to target a vitamin D level higher than the typical sufficient range. See, the entire document. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to administer the composition of HMB and vitamin D of Rathmacher et al. to a non-exercising human in need of in need of increasing strength, wherein the amount of vitamin D be sufficient to raise blood level of vitamin D to at least 30 ng/ml 
A person of ordinary skill in the art would have been motivated to administer the composition of HMB and vitamin D of Rathmacher et al. to a non-exercising human in need of in need of increasing strength, wherein the amount of vitamin D be sufficient to raise blood level of vitamin D to at least 30 ng/ml because HMB has been known to increase the strength in human with or without exercise and sufficient vitamin D is required for increasing the strength. Vitamin D level of 30ng/ml or above is a requirement of sufficient vitamin D. Further, for those patients with chronicle condition, higher level of vitamin D would be required. As to claim 21, note, not using much amino acid in the method would have been obvious as there is no requirement for amino acid. Further, it would have been obvious to use the method for treatment of those elder human who is no capable exercise as the method do not require exercise. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627